Exhibit 10.39

PURCHASE AGREEMENT

(HEADQUARTERS)

BETWEEN

CHOICEPOINT INC.

(“ChoicePoint”)

AND

BNP PARIBAS LEASING CORPORATION

(“BNPPLC”)

December 8, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page 1    ADDITIONAL DEFINITIONS    2    “97-1/Default (100%)”    2   
“Applicable Purchaser”    2    “BNPPLC’s Actual Out of Pocket Costs”    2   
“Break Even Price”    2    “ChoicePoint’s Remarketing Rights”    2   
“Conditions to ChoicePoint’s Remarketing Rights”    2    “Decision Not to Sell
at a Loss”    2    “Final Sale Date”    3    “Lease Balance”    3    “Make Whole
Amount”    3    “Maximum Remarketing Obligation”    3    “Purchase Option”    3
   “Put Option”    3    “Remarketing Notice”    3    “Remarketing Price”    4   
“Sale Closing Documents”    4    “Supplemental Payment”    4    “Supplemental
Payment Obligation”    4 2    CHOICEPOINT’S OPTIONS AND OBLIGATIONS ON THE
DESIGNATED SALE DATE    4    (A )   Purchase Option; Remarketing Rights;
Supplemental Payment Obligation    4    (B )   Designation of the Purchaser    5
   (C )   Delivery of Property Related Documents If BNPPLC Retains the Property
   6    (D )   Effect of the Purchase Option and ChoicePoint’s Remarketing
Rights on Subsequent Title Encumbrances    6    (E )   Security for
ChoicePoint’s Purchase Option    6 3    CHOICEPOINT’S RIGHTS AND OBLIGATIONS
AFTER THE DESIGNATED SALE DATE    7    (A )   ChoicePoint’s Right to Buy During
the Thirty Days After the Designated Sale Date    7    (B )   ChoicePoint’s
Obligation to Buy if Certain Conditions are Satisfied    7 4    TRANSFERS BY
BNPPLC AFTER THE DESIGNATED SALE DATE    7    (A )   BNPPLC’s Right to Sell    7
   (B )   Survival of ChoicePoint’s Supplemental Payment Obligation and Rights
Under Subparagraph    8 5    TERMS OF CONVEYANCE UPON PURCHASE    8    (A )  
Tender of Sale Closing Documents    8    (B )   Delivery of Escrowed Proceeds   
8 6    SURVIVAL AND TERMINATION OF THE RIGHTS AND OBLIGATIONS OF
 CHOICEPOINT AND BNPPLC    9    (A )   Status of this Agreement Generally    9

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

   (B )   Automatic Termination of ChoicePoint’s Rights Upon a Failure to Pay
any Supplemental Payment    9    (C )   Payment Only to BNPPLC    9    (D )  
Preferences and Voidable Transfers    9    (E )   Remedies Under the Other
Operative Documents    10 7    CERTAIN REMEDIES CUMULATIVE    10 8    ATTORNEYS’
FEES AND LEGAL EXPENSES    10 9    SUCCESSORS AND ASSIGNS    11

Exhibits and Schedules

 

Exhibit A    Legal Description Exhibit B    Form of Deed With Limited Title
Warranties Exhibit C    Bill of Sale and Assignment Exhibit D   
Acknowledgment of Disclaimer of Representations and Warranties Exhibit E   
Secretary’s Certificate Exhibit F    FIRPTA Statement

 

(ii)



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

(HEADQUARTERS)

This PURCHASE AGREEMENT (HEADQUARTERS) (this “Agreement”), dated as of
December 8, 2006 (the “Effective Date”), is made by and between BNP PARIBAS
LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and CHOICEPOINT INC.
(“ChoicePoint”), a Georgia corporation.

RECITALS

Contemporaneously with the execution of this Agreement, BNPPLC and ChoicePoint
are executing a Common Definitions and Provisions Agreement (Headquarters) dated
as of the Effective Date (the “Common Definitions and Provisions Agreement”),
which by this reference is incorporated into and made a part of this Agreement
for all purposes. As used in this Agreement, capitalized terms defined in the
Common Definitions and Provisions Agreement and not otherwise defined in this
Agreement are intended to have the respective meanings assigned to them in the
Common Definitions and Provisions Agreement.

Contemporaneously with this Agreement, at the request of ChoicePoint, BNPPLC is
acquiring the Land described in Exhibit A and the Improvements on the Land by
conveyance from the Prior Owner.

Also contemporaneously with this Agreement, BNPPLC and ChoicePoint are executing
a Lease Agreement (Headquarters) dated as of the Effective Date (the “Lease”),
pursuant to which ChoicePoint is leasing from BNPPLC the Land described in
Exhibit A and all Improvements on such Land. (As used herein, “Property” means
(i) all of BNPPLC’s interests, including those conveyed to it by the Prior
Owner, in the Land and in the Improvements and in all other real and personal
property from time to time covered or to be covered by the Lease and included
within the “Property” as defined therein, and (ii) BNPPLC’s interest in any
Escrowed Proceeds yet to be applied as a Qualified Prepayment or to the cost of
repairs to the Improvements or other property covered by the Lease.)

ChoicePoint and BNPPLC have agreed on the terms and conditions upon which
ChoicePoint may purchase or arrange for the purchase of the Property, and by
this Agreement they desire to confirm all such terms and conditions.

 



--------------------------------------------------------------------------------

AGREEMENTS

1 ADDITIONAL DEFINITIONS. As used in this Agreement, capitalized terms defined
above have the respective meanings assigned to them above; as indicated above,
capitalized terms that are defined in the Common Definitions and Provisions
Agreement and that are used but not otherwise defined have the respective
meanings assigned to them in the Common Definitions and Provisions Agreement;
and, the following terms have the following respective meanings:

“97-1/Default (100%)” means a Default or an Event of Default that results from
(A) a failure of ChoicePoint to make any payment required by any Operative
Document, including (x) any payment of Base Rent required by the Lease, (y) any
indemnity payment required by the Lease, and (z) any Supplemental Payment
required by this Agreement on the Designated Sale Date, or (B) any past, present
or future Hazardous Substance Activities, or (C) any breach by ChoicePoint of
Paragraph 9, 10 or 11 of the Lease, or any other failure of ChoicePoint to
insure, maintain, operate or repair the Property in accordance with all terms
and conditions of the Lease, or (E) any breach by ChoicePoint of Paragraph 12 of
the Lease, which concerns assignments and subletting, or (E) any breach by
ChoicePoint of Paragraph 1 of the Closing Certificate. Except as provided in
subparagraph 3(B) below, the characterization of any Event of Default as a
97-1/Default (100%) will not affect the rights or remedies available to BNPPLC
because of the Event of Default.

“Applicable Purchaser” means a third party designated by ChoicePoint to purchase
the Property at any sale arranged by ChoicePoint as provided in this Agreement.

“BNPPLC’s Actual Out of Pocket Costs” means the reasonable out-of-pocket costs
and expenses, if any, incurred by BNPPLC in connection with a sale of the
Property under this Agreement or in connection with the collection of payments
due to it under this Agreement (including any Breakage Costs; Attorneys’ Fees;
appraisal costs; income, transfer, withholding or other taxes which do not
constitute Excluded Taxes; but not including Excluded Taxes or costs of removing
any Lien Removable by BNPPLC).

“Break Even Price” means an amount equal to the Lease Balance plus BNPPLC’s
Actual Out of Pocket Costs.

“ChoicePoint’s Remarketing Rights” has the meaning indicated in
subparagraph 2(A)(2).

“Conditions to ChoicePoint’s Remarketing Rights” has the meaning indicated in
subparagraph 2(A)(2)(a).

“Decision Not to Sell at a Loss” means a decision by BNPPLC not to sell the
Property on the Designated Sale Date to an Applicable Purchaser pursuant to
subparagraph 2(A)(2), despite ChoicePoint’s satisfaction of the Conditions to
ChoicePoint’s Remarketing Rights.

 

2



--------------------------------------------------------------------------------

“Final Sale Date” means the earlier of:

(1) any date after the Designated Sale Date upon which BNPPLC conveys the
Property to ChoicePoint as provided in subparagraph 3(A); or

(2) any date after the Designated Sale Date upon which BNPPLC conveys the
Property to consummate a sale of the Property to ChoicePoint because of BNPPLC’s
exercise of the Put Option as provided in subparagraph 3(B).

“Lease Balance” means the Lease Balance (as defined in the Common Definitions
and Provisions Agreement) on the Designated Sale Date, but computed without
deduction for any Supplemental Payment or other amount paid to BNPPLC pursuant
to this Agreement on the Designated Sale Date .

“Make Whole Amount” means the sum of the following:

(1) the amount (if any) by which the Lease Balance plus any Base Rent or other
amounts due to BNPPLC pursuant to the other Operative Documents but unpaid on
the Designated Sale Date, exceeds any Supplemental Payment which was actually
paid to BNPPLC on the Designated Sale Date, together with interest on such
excess computed at the Default Rate for the period commencing on the Designated
Sale Date and ending on the Final Sale Date, plus

(2) BNPPLC’s Actual Out of Pocket Costs, plus

(3) the amount, but not less than zero, by which (i) all Local Impositions,
insurance premiums and other Losses of every kind suffered or incurred by BNPPLC
(whether or not reimbursed in whole or in part by another Interested Party) with
respect to the ownership, operation or maintenance of the Property after the
Designated Sale Date, exceeds (ii) any rents or other sums collected by BNPPLC
during such period from third parties as consideration for any lease or other
contracts made by BNPPLC that authorize the use and enjoyment of the Property or
any part thereof by such parties; together with interest on such excess computed
at the Default Rate for each day prior to the Final Sale Date.

“Maximum Remarketing Obligation” means an amount equal to eighty-five percent
(85%) of the Lease Balance on the Designated Sale Date.

“Purchase Option” has the meaning indicated in subparagraph 2(A)(1).

“Put Option” has the meaning indicated in subparagraph 3(B).

“Remarketing Notice” means a notice delivered to BNPPLC by ChoicePoint prior to
the Designated Sale Date in which ChoicePoint confirms ChoicePoint’s decision to
exercise

 

3



--------------------------------------------------------------------------------

ChoicePoint’s Remarketing Rights and the amount of the Remarketing Price. (Once
given, any such notice may not be rescinded or modified without BNPPLC’s
consent.)

“Remarketing Price” means the cash price set forth in a Remarketing Notice
delivered by ChoicePoint to BNPPLC as the price for which ChoicePoint has
arranged a sale of the Property to an Applicable Purchaser on the Designated
Sale Date. Such price may be any price negotiated by the Applicable Purchaser in
good faith and on an arms length basis with ChoicePoint.

“Sale Closing Documents” means the following documents, which BNPPLC must tender
pursuant to Paragraph 5(A) to consummate any sale of the Property pursuant to
this Agreement: (1) a Deed With Limited Title Warranties in the form attached as
Exhibit B, (2) a Bill of Sale and Assignment in the form attached as Exhibit C,
(3) an Acknowledgment of Disclaimer of Representations and Warranties in the
form attached as Exhibit D, (4) a Secretary’s Certificate in the form attached
as Exhibit E, and (5) a certificate concerning tax withholding in the form
attached as Exhibit F.

“Supplemental Payment” has the meaning indicated in subparagraph 2(A)(3).

“Supplemental Payment Obligation” has the meaning indicated in
subparagraph 2(A)(3).

2 CHOICEPOINT’S OPTIONS AND OBLIGATIONS ON THE DESIGNATED SALE DATE.

(A) Purchase Option; Remarketing Rights; Supplemental Payment Obligation.
Whether or not an Event of Default has occurred and is continuing, but subject
to Paragraph 6 below:

(1) ChoicePoint will have the right (the “Purchase Option”) to purchase or cause
an Affiliate of ChoicePoint, as the Applicable Purchaser, to purchase the
Property on the Designated Sale Date for a cash price equal to the Break Even
Price.

(2) If ChoicePoint does not exercise the Purchase Option, ChoicePoint will have
the following rights (collectively, “ChoicePoint’s Remarketing Rights”):

(a) First, ChoicePoint will have the right to designate a third party, other
than an Affiliate of ChoicePoint, as the Applicable Purchaser and to cause such
Applicable Purchaser to purchase the Property on the Designated Sale Date for a
cash price equal to the Remarketing Price. Such right, however, will be subject
to the conditions (the “Conditions to ChoicePoint’s Remarketing Rights”) that
(i) ChoicePoint deliver a Remarketing Notice to BNPPLC on or within the last
thirty days prior to the Designated Sale Date, (ii) on the Designated Sale Date
the Applicable Purchaser tenders to BNPPLC a payment equal to the Remarketing
Price, and (iii) ChoicePoint itself tenders to BNPPLC the Supplemental Payment,
if any, which will be required by subparagraph 2(A)(3) in

 

4



--------------------------------------------------------------------------------

the event BNPPLC completes the sale to the Applicable Purchaser. Further,
notwithstanding the satisfaction of the Conditions to ChoicePoint’s Remarketing
Rights on the Designated Sale Date, if the sum of the price to be paid by the
Applicable Purchaser for the Property (i.e., the Remarketing Price) and any
Supplemental Payment required by subparagraph 2(A)(3) is less than the Break
Even Price, then BNPPLC may affirmatively elect not to complete the sale of the
Property to the Applicable Purchaser on the Designated Sale Date by making a
Decision Not to Sell at a Loss.

(b) Second, if BNPPLC completes a sale of the Property to an Applicable
Purchaser on the Designated Sale Date pursuant to subparagraph 2(A)(2)(a) and
the price paid by the Applicable Purchaser for the Property (i.e., the
Remarketing Price) is greater than the Break Even Price, then BNPPLC shall pay
the excess to ChoicePoint.

(3) If for any reason whatsoever BNPPLC does not receive a cash price for the
Property on the Designated Sale Date equal to or in excess of the Break Even
Price in connection with a sale made pursuant to subparagraph 2(A)(1) or
subparagraph 2(A)(2)(a), then ChoicePoint will have the obligation (the
“Supplemental Payment Obligation”) to pay to BNPPLC on the Designated Sale Date
a supplemental payment (the “Supplemental Payment”) equal to the lesser of:

(a) the amount by which the Break Even Price exceeds any such cash price
actually received by BNPPLC on the Designated Sale Date; or

(b) the Maximum Remarketing Obligation.

Without limiting the generality of the foregoing, ChoicePoint must make the
Supplemental Payment even if BNPPLC does not sell the Property to ChoicePoint or
an Applicable Purchaser on the Designated Sale Date because of (A) a Decision
Not to Sell at a Loss, or (B) a failure of ChoicePoint to exercise, or a
decision by ChoicePoint not to exercise, the Purchase Option or ChoicePoint’s
Remarketing Rights, or (C) a failure of ChoicePoint or any Applicable Purchaser
to tender the price required by the forgoing provisions on the Designated Sale
Date following any exercise of or attempt by ChoicePoint to exercise the
Purchase Option or ChoicePoint’s Remarketing Rights.

ChoicePoint acknowledges that it is undertaking the Supplemental Payment
Obligation in consideration of the rights afforded to it by this Agreement, but
that such obligation is not contingent upon any exercise by ChoicePoint of such
rights or upon any purchase of the Property by ChoicePoint or an Applicable
Purchaser. If any Supplemental Payment due according to this
subparagraph 2(A)(3) is not actually paid to BNPPLC on the Designated Sale Date,
then ChoicePoint must pay interest on the past due amount computed at the
Default Rate.

(B) Designation of the Purchaser. To give BNPPLC the opportunity before the

 

5



--------------------------------------------------------------------------------

Designated Sale Date to prepare the Sale Closing Documents, ChoicePoint must, by
a notice to BNPPLC given at least ten days prior to the Designated Sale Date,
specify irrevocably, unequivocally and with particularity any party who will
purchase the Property because of ChoicePoint’s exercise of its Purchase Option
or of ChoicePoint’s Remarketing Rights. If ChoicePoint fails to do so, BNPPLC
may postpone the delivery of the Sale Closing Documents until a date after the
Designated Sale Date and not more than ten days after ChoicePoint finally does
so specify a party, but such postponement will not relieve or postpone the
obligation of ChoicePoint to make a Supplemental Payment on the Designated Sale
Date as provided in subparagraph 2(A)(3).

(C) Delivery of Property Related Documents If BNPPLC Retains the Property.
Unless ChoicePoint or its Affiliate or another Applicable Purchaser purchases
the Property pursuant to subparagraph 2(A), promptly after the Designated Sale
Date ChoicePoint must deliver and assign to BNPPLC all plans and specifications
for the Property previously prepared for ChoicePoint or otherwise available to
ChoicePoint, together with all other files, documents and permits of ChoicePoint
(including any subleases then in force) which may be necessary or useful to any
future owner’s or occupant’s use of the Property. Without limiting the
foregoing, ChoicePoint will transfer or arrange the transfer to BNPPLC of all
utility, building, health and other operating permits required by any
municipality or other governmental authority having jurisdiction over the
Property for uses of the Property permitted by the Lease if neither ChoicePoint
nor any Affiliate or other Applicable Purchaser purchases the Property pursuant
to subparagraph 2(A).

(D) Effect of the Purchase Option and ChoicePoint’s Remarketing Rights on
Subsequent Title Encumbrances. Any conveyance made to consummate a sale of the
Property to ChoicePoint or any Applicable Purchaser pursuant to
subparagraph 2(A) will cut off and terminate all interests in the Property
claimed by, through or under BNPPLC, including Liens Removable by BNPPLC
(including any leasehold estate or other interests conveyed by BNPPLC to third
parties, even if conveyed in the ordinary course of BNPPLC’s business, and
including any judgment liens established against the Property because of a
judgment rendered against BNPPLC), but not personal obligations of ChoicePoint
to BNPPLC under the Lease or other Operative Documents (including obligations of
ChoicePoint arising under the indemnities in the Lease, which indemnities will
survive any such sale). Anyone accepting or taking any interest in the Property
through or under BNPPLC on or after the Effective Date will acquire such
interest subject to the Purchase Option.

(E) Security for ChoicePoint’s Purchase Option. If (contrary to the intent of
the parties as expressed in subparagraph 4(C) of the Lease) it is determined
that ChoicePoint is not, under applicable state law as applied to the Operative
Documents, the equitable owner of the Property and the borrower from BNPPLC in a
financing arrangement, but rather is a tenant under the Lease with an option to
purchase from BNPPLC as provided in subparagraph 2(A)(1), then the parties
intend that the Purchase Option be secured by a lien and security interest
against the Property. Accordingly, BNPPLC does hereby grant to ChoicePoint a
lien and security interest against the Property, including all rights, title and
interests of BNPPLC from time to time in and to the Land and Improvements, in
order to secure (1) BNPPLC’s obligation to convey the Property to ChoicePoint or
an Affiliate designated by it if ChoicePoint

 

6



--------------------------------------------------------------------------------

exercises the Purchase Option and tenders payment of the Break Even Price to
BNPPLC on the Designated Sale Date as provided herein, and (2) ChoicePoint’s
right to recover any damages from BNPPLC caused by a breach of such obligation,
including any such breach caused by a rejection or termination of this Agreement
in any bankruptcy or insolvency proceeding instituted by or against BNPPLC, as
debtor. ChoicePoint may enforce such lien and security interest judicially after
any such breach by BNPPLC, but not otherwise.

3 CHOICEPOINT’S RIGHTS AND OBLIGATIONS AFTER THE DESIGNATED SALE DATE.

(A) ChoicePoint’s Right to Buy During the Thirty Days After the Designated Sale
Date. Even after a failure to pay any required Supplemental Payment on the
Designated Sale Date, ChoicePoint may tender (or cause an Applicable Purchaser
to tender) to BNPPLC the full Make Whole Amount and all amounts then due under
the Operative Documents on any Business Day within thirty days after the
Designated Sale Date. If presented with such a tender within thirty days after
the Designated Sale Date, BNPPLC must accept it and promptly thereafter deliver
to ChoicePoint (or the Applicable Purchaser) the Sale Closing Documents and any
Escrowed Proceeds then constituting Property held by BNPPLC. Otherwise, BNPPLC
will have no further obligation to sell the Property pursuant to this Agreement,
although BNPPLC will continue to have the option to require ChoicePoint to buy
the Property if the conditions listed in the next subparagraph are satisfied.

(B) ChoicePoint’s Obligation to Buy if Certain Conditions are Satisfied.
Regardless of any prior Decision Not to Sell at a Loss, BNPPLC will have the
option (the “Put Option”) to require ChoicePoint to purchase the Property upon
demand at any time after the Designated Sale Date for a cash price equal to the
Make Whole Amount if:

(1) BNPPLC has not already conveyed the Property to consummate a sale of the
Property to ChoicePoint or an Applicable Purchaser pursuant to other provisions
of this Agreement; and

(2) either (i) ChoicePoint has elected to accelerate the Designated Sale Date as
provided in clause (2) of the definition of Designated Sale Date in the Common
Definitions and Provisions Agreement, or (ii) a 97-1/Default (100%) occurs or is
continuing on or after the Designated Sale Date; and

(3) BNPPLC notifies ChoicePoint of BNPPLC’s exercise of the Put Option within
two years following the Designated Sale Date.

4 TRANSFERS BY BNPPLC AFTER THE DESIGNATED SALE DATE.

(A) BNPPLC’s Right to Sell. At any time more than thirty days after the
Designated Sale Date, if the Property has not already been sold and conveyed by
BNPPLC pursuant to Paragraph 2 or Paragraph 3, BNPPLC will have the right to
sell the Property or offer the Property for sale to any third party on any terms
believed to be appropriate by BNPPLC in its sole good faith business judgment.

 

7



--------------------------------------------------------------------------------

(B) Survival of ChoicePoint’s Supplemental Payment Obligation and Rights Under
Subparagraph 3(A). If the Property is not sold on the Designated Sale Date, but
BNPPLC completes a sale or other transfer of the Property after the Designated
Sale Date, the Supplemental Payment Obligation will survive in favor of BNPPLC’s
successors and assigns with respect to the Property, and BNPPLC’s successors and
assigns will take the Property subject to any unexpired rights of ChoicePoint
under subparagraph 3(A), all on the same terms and conditions as would have
applied to BNPPLC itself if BNPPLC had not transferred or sold the Property.
Without limiting the foregoing, any purchaser that acquires the Property from
BNPPLC during the thirty days after the Designated Sale Date will be obligated
to sell the Property to ChoicePoint if ChoicePoint tenders the full purchase
price required by subparagraph 3(A) within thirty days after the Designated Sale
Date in the same manner that BNPPLC itself would have been obligated to sell the
Property to ChoicePoint if not for the sale by BNPPLC to the purchaser.

5 TERMS OF CONVEYANCE UPON PURCHASE.

(A) Tender of Sale Closing Documents. As necessary to consummate any sale of the
Property to ChoicePoint or an Applicable Purchaser pursuant to this Agreement,
BNPPLC must, subject to any postponement permitted by subparagraph 2(B),
promptly after the tender of the purchase price and any other payments to BNPPLC
required pursuant to Paragraph 2 or Paragraph 3, as applicable, convey the
Property to ChoicePoint or the Applicable Purchaser, as the case may be, by
BNPPLC’s execution, acknowledgment (where appropriate) and delivery of the Sale
Closing Documents. Such conveyance by BNPPLC will be subject to the Permitted
Encumbrances and any other encumbrances that do not constitute Liens Removable
by BNPPLC, and such conveyance will not include the rights of BNPPLC or other
Interested Parties under the indemnities provided in the Operative Documents,
including rights to any payments then due from ChoicePoint under the indemnities
or that may become due thereafter because of any Loss incurred by BNPPLC or
another Interested Party resulting in whole or in part from events or
circumstances occurring or alleged to have occurred before such conveyance. The
costs, both foreseen and unforeseen, of any purchase by ChoicePoint or an
Applicable Purchaser will be the responsibility of the purchaser to the extent
(if any) not included in any Break Even Price or Make Whole Amount actually paid
to BNPPLC. If for any reason BNPPLC fails to tender the Sale Closing Documents
as required by this Paragraph 5(A), BNPPLC will have the right and obligation to
cure such failure at any time before thirty days after receipt of a demand for
such cure from ChoicePoint.

(B) Delivery of Escrowed Proceeds. BNPPLC may deliver any Escrowed Proceeds
constituting Property directly to ChoicePoint or to any Applicable Purchaser
purchasing the Property pursuant to this Agreement notwithstanding any prior
actual or attempted conveyance or assignment by ChoicePoint, voluntary or
otherwise, of any right to receive the same; BNPPLC will not be responsible for
the proper distribution or application by ChoicePoint or any Applicable
Purchaser of any such Escrowed Proceeds; and any such payment of Escrowed
Proceeds to ChoicePoint or an Applicable Purchaser will discharge any obligation
of BNPPLC to deliver the same to all Persons claiming an interest therein.

 

8



--------------------------------------------------------------------------------

6 SURVIVAL AND TERMINATION OF THE RIGHTS AND OBLIGATIONS OF CHOICEPOINT AND
BNPPLC.

(A) Status of this Agreement Generally. Except as expressly provided in this
Agreement, this Agreement will not terminate; nor will ChoicePoint have any
right to terminate this Agreement; nor will ChoicePoint be entitled to any
reduction (by setoff or otherwise) of the Break Even Price, the Make Whole
Amount or any payment required under this Agreement; nor will any of the
obligations of ChoicePoint to BNPPLC under Paragraph 2 or Paragraph 3 be excused
by reason of (i) any damage to or the destruction of all or any part of the
Property from whatever cause, (ii) the taking of the Property or any portion
thereof by eminent domain or otherwise for any reason, (iii) the prohibition,
limitation or restriction of ChoicePoint’s use or development of all or any
portion of the Property or any interference with such use by governmental action
or otherwise, (iv) any eviction of ChoicePoint or of anyone claiming through or
under ChoicePoint, (v) any default on the part of BNPPLC under this Agreement or
any other Operative Document or any other agreement to which BNPPLC and
ChoicePoint are parties, (vi) the inadequacy in any way whatsoever of the
design, construction, assembly or installation of any improvements, fixtures or
tangible personal property included in the Property (it being understood that
BNPPLC has not made, does not make and will not make any representation express
or implied as to the adequacy thereof), (vii) any latent or other defect in the
Property or any change in the condition thereof or the existence with respect to
the Property of any violations of Applicable Laws, or (viii) ChoicePoint’s prior
acquisition or ownership of any interest in the Property, or (ix) any other
cause, whether similar or dissimilar to the foregoing, any existing or future
law to the contrary notwithstanding. It is the intention of the parties hereto
that the obligations of ChoicePoint under this Agreement (including the
obligation to make any Supplemental Payment as provided in Paragraph 2) be
separate from and independent of BNPPLC’s obligations under this Agreement or
any other agreement between BNPPLC and ChoicePoint.

(B) Automatic Termination of ChoicePoint’s Rights Upon a Failure to Pay any
Supplemental Payment. If ChoicePoint fails to pay the full amount of any
Supplemental Payment required by subparagraph 2(A)(3) on the Designated Sale
Date, then the Purchase Option, ChoicePoint’s Remarketing Rights and all other
rights of ChoicePoint under this Agreement, other than its rights under
subparagraph 3(A), will terminate automatically. No termination of ChoicePoint’s
rights as described in this subparagraph will limit BNPPLC’s other remedies,
including its right to sue ChoicePoint for the Supplemental Payment and any
other amount due from ChoicePoint pursuant to any of the Operative Documents and
also including its right to exercise the Put Option.

(C) Payment Only to BNPPLC. All amounts payable under this Agreement by
ChoicePoint and, if applicable, by an Applicable Purchaser must be paid directly
to BNPPLC. If paid to other parties, such payments will not be effective for
purposes of this Agreement.

(D) Preferences and Voidable Transfers. If any payment to BNPPLC by an
Applicable Purchaser is held to constitute a preference or a voidable transfer
under Applicable Laws, or must

 

9



--------------------------------------------------------------------------------

for any other reason be refunded by BNPPLC to the Applicable Purchaser or to
another Person, and if such payment to BNPPLC reduced or had the effect of
reducing a payment required of ChoicePoint by this Agreement (e.g., the
Supplemental Payment) or increased or had the effect of increasing any sale
proceeds paid over to ChoicePoint pursuant to subparagraph 2(A)(2)(b), then
ChoicePoint must pay to BNPPLC upon demand an amount equal to the reduction of
the payment required of ChoicePoint or to the increase of the excess sale
proceeds paid to ChoicePoint, as applicable, and this Agreement will continue to
be effective or will be reinstated as necessary to permit BNPPLC to enforce its
right to collect such amount from ChoicePoint.

(E) Remedies Under the Other Operative Documents. No repossession of or
re-entering upon the Property or exercise of any other remedies available to
BNPPLC under the other Operative Documents will terminate ChoicePoint’s rights
or obligations under this Agreement, all of which will survive BNPPLC’s exercise
of remedies under the other Operative Documents. ChoicePoint acknowledges that
the consideration for this Agreement is separate from and independent of the
consideration for the Lease, the Closing Certificate and other agreements
executed by the parties, and ChoicePoint’s obligations under this Agreement will
not be affected or impaired by any event or circumstance that would excuse
ChoicePoint from performance of its obligations under such other Operative
Documents.

7 CERTAIN REMEDIES CUMULATIVE. No right or remedy herein conferred upon or
reserved to BNPPLC is intended to be exclusive of any other right or remedy
BNPPLC has with respect to the Property, and each and every right and remedy of
BNPPLC will be cumulative and in addition to any other right or remedy given to
it under this Agreement or now or hereafter existing in its favor at law or in
equity. In addition to other remedies available under this Agreement, either
party may obtain a decree compelling specific performance of any of the other
party’s agreements hereunder.

8 ATTORNEYS’ FEES AND LEGAL EXPENSES. If BNPPLC commences any legal action or
other proceeding because of any breach of this Agreement by ChoicePoint, BNPPLC
may recover all Attorneys’ Fees incurred by it in connection therewith from
ChoicePoint, whether or not such controversy, claim or dispute is prosecuted to
a final judgment. Any Attorneys’ Fees incurred by BNPPLC in enforcing a judgment
in its favor under this Agreement will be recoverable separately from such
judgment, and the obligation for such Attorneys’ Fees is intended to be
severable from other provisions of this Agreement and not to be merged into any
such judgment.

 

10



--------------------------------------------------------------------------------

9 SUCCESSORS AND ASSIGNS. The terms, provisions, covenants and conditions hereof
will be binding upon ChoicePoint and BNPPLC and their respective permitted
successors and assigns and will inure to the benefit of ChoicePoint and BNPPLC
and all permitted transferees, mortgagees, successors and assignees of
ChoicePoint and BNPPLC with respect to the Property; except that (A) the rights
of BNPPLC hereunder will not pass to ChoicePoint or any Applicable Purchaser or
any subsequent owner claiming through ChoicePoint or an Applicable Purchaser,
(B) BNPPLC will not assign this Agreement or any rights hereunder except
pursuant to a Permitted Transfer, and (C) ChoicePoint will not assign this
Agreement or any rights hereunder without the prior written consent of BNPPLC.

[The signature pages follow.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Purchase Agreement (Headquarters) is executed to be
effective as of December 8, 2006.

 

BNP PARIBAS LEASING CORPORATION, a Delaware corporation By:  

/s/ Barry Mendelsohn

  Barry Mendelsohn, Director

 



--------------------------------------------------------------------------------

[Continuation of signature pages for Purchase Agreement (Headquarters) dated as
of December 8, 2006]

 

CHOICEPOINT INC., a Georgia corporation By:  

/s/ John Mongelli

  John Mongelli, Vice President and Treasurer